5 N.Y.3d 753 (2005)
834 N.E.2d 1255
801 N.Y.S.2d 245
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ELVIS LOPEZ, Appellant.
Court of Appeals of the State of New York.
Decided June 30, 2005.
*754 Office of Appellate Defender, New York City (Daniel A. Warshawsky and Richard M. Greenberg of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Frank Glaser and Sylvia Wertheimer of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.


*755 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The suppression court did not commit reversible error in denying the Mapp/Dunaway portion of defendant's suppression motion without a hearing. Given "(1) the face of the pleadings, (2) assessed in conjunction with the context of the motion, and (3) defendant's access to information," defendant's allegations in support of his motion were too conclusory to warrant a hearing (People v Mendoza, 82 NY2d 415, 426 [1993]; see also People v Jones, 95 NY2d 721, 728-729 [2001]). Defendant gave a written postarrest statement, disclosed to him with the People's voluntary disclosure form, that describes events very close in time and place to one of the charged crimes. The statement says that "one of the officers was with" one of the robbery victims, "so I knew they were looking for us, so I ran," and also that, before his arrest, defendant threw a gun away. The statement on its face shows probable cause for defendant's arrest, and defendant failed to controvert it in his motion papers.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.